FILED
                           NOT FOR PUBLICATION
                                                                            MAY 18 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10433

              Plaintiff - Appellee,              D.C. No. 4:14-cr-01659-JGZ-
                                                 LAB-1
 v.

GUILLERMO EDUARDO ACEDO-                         MEMORANDUM*
ROMERO, AKA Guillermo Edwardo
Acedo,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                             Submitted May 12, 2016**
                              San Francisco, California

Before: NOONAN, WARDLAW, and PAEZ, Circuit Judges.

      Defendant Guillermo Eduardo Acedo-Romero pleaded guilty to one count of

illegal entry in violation of 8 U.S.C. § 1326. He appeals his twenty-four month


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence for that conviction. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

      The district court did not abuse its discretion by rejecting Acedo-Romero’s

plea agreement and imposing the twenty-four month sentence of incarceration

recommended in the Presentence Investigation Report (PSR). See In re Morgan,

506 F.3d 705, 708 (9th Cir. 2007). Federal Rule of Criminal Procedure 11 allows

the district court to reject the Rule 11 (c)(1)(C) plea agreement, which stipulated to

a specific sentencing range of 57 to 71 months incarceration. Fed. R. Crim. P.

11(c)(3)(A); United States v. Heredia, 768 F.3d 1220, 1227 (9th Cir. 2014).

Moreover, the agreement expressly provides that the court may reject it if “any

provision is inappropriate.” That is precisely what occurred here: Upon review of

the PSR, the district court determined that the agreement’s sentencing stipulation,

which was predicated on a base offense level of 24, was not appropriate because

the correct base offense level was 12. By rejecting the agreement, the district court

properly declined to “remake [the] plea agreement or imply terms into [it].”

United States v. Hammond, 742 F.3d 880, 883 (9th Cir. 2014). Because the district

court rejected the plea agreement, the government could not have breached it.

      AFFIRMED.




                                           2